      Case 1:20-cr-00229-JMF Document 29 Filed 08/06/20 Page 1 of 1




August 6, 2020

VIA ECF
The Honorable Jesse Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Re:    United States v. Trevor McKoy, 20 CR 229 (JF)

Dear Judge Furman:

With the consent of the government and because of disruptions caused by the
pandemic, I write to seek an adjourned schedule for pretrial motions. Mr. McKoy
only recently received a copy of the discovery and, because of increased
lockdowns at his facility, has not had enough time to review it before filing his
motions. I also have not had enough time on attorney-client phone conferences to
fully discuss the discovery and the facts underlying the anticipated motions. For
these reasons, in order to effectively prepare and file pretrial motions, I ask that
the current schedule be adjourned by thirty days. The parties propose that Mr.
McKoy’s motions be due on September 7, 2020; the government’s opposition due
two weeks later; and any reply due one week after that.

Thank you for your consideration of this application.

Respectfully submitted,
                                     Application GRANTED. The proposed motion schedule is
                                     hereby ADOPTED, and the conference is ADJOURNED to
              /s/
                                     September 14, 2020, at 2:30 p.m. The Court excludes time
Julia Gatto                          under the Speedy Trial Act between today and September
Assistant Federal Defender           14, 2020, finding that the ends of justice served by
Tel: (212) 417-8750                  excluding that time outweigh the interests of the Defendant
                                     and the public in a speedy trial to permit the Defendant and
                                     counsel to review discovery and prepare any motions. The
cc:    AUSA Thomas Burnett (via ECF) Clerk of Court is directed to terminate Doc. #28. SO
                                     ORDERED.



                                                                        August 6, 2020
